Citation Nr: 0905845	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected disabilities.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a back disorder.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The Veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of hypertension in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current hypertension with his 
period of service or a service-connected disability.  

2.  There is no evidence of a heart disorder in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current heart disorder with 
his period of service or a service-connected disability.   

3.  There is no evidence of sleep apnea in service and no 
competent medical evidence linking the Veteran's current 
sleep apnea with his period of service or a service-connected 
disability.

4.  There is no evidence of bilateral hearing loss in 
service, or within one year after service, and no competent 
medical evidence linking the Veteran's current bilateral 
hearing loss with his period of service.

5.  There is no competent medical evidence linking the 
Veteran's current tinnitus with his period of service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

2.  Service connection for a heart disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Service connection for sleep apnea is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

4.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

5.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
hypertension, a heart disorder, sleep apnea, bilateral 
hearing loss, tinnitus, and a back disorder are related to 
his service with the United States Army from November 1963 to 
November 1965.  With regard to the claims for hypertension 
and a heart disorder, the Veteran argues that these disorders 
pre-existed his service and were aggravated by military 
service.  Alternatively, the Veteran argues that the 
hypertension and heart disorder are secondary to his service-
connected diabetes mellitus.  With regard to the claim for 
sleep apnea, the Veteran argues that this disorder is 
secondary to his service-connected diabetes mellitus, post-
traumatic stress disorder (PTSD), and peripheral neuropathy 
of the lower extremities .  Finally, with regard to his 
claims for bilateral hearing loss and tinnitus the Veteran 
asserts that he was exposed to load noises, particularly 
gunfire, in Vietnam.  The Veteran attributes his current 
bilateral hearing loss and tinnitus to this acoustic trauma.   

Factual Background

At a pre-induction examination in June 1963, the Veteran 
reportedly had a normal heart.  Audiometric testing revealed 
normal hearing and his blood pressure was 130/72.  In a June 
1963 Report of Medical History the Veteran denied "high or 
low blood pressure" and "pain or pressure in chest" and 
reported yes to "frequent trouble sleeping."  An 
audiometric test in November 1963 also revealed normal 
hearing.  No pertinent defects or diagnoses were noted.  
Service treatment records show that the Veteran sustained an 
injury to the left ear when shot in the left side of the face 
with a blank in February 1965.  Service treatment records 
also show an injury to the right ear with complaints of 
tinnitus.  The Veteran's November 1965 separation examination 
also showed a normal hear, revealed normal hearing and showed 
a blood pressure reading of 130/72.  In a November 1965 
Report of Medical History the Veteran denied "high or low 
blood pressure," "pain or pressure in chest," and 
"frequent trouble sleeping."  No significant interval 
history, pertinent defects or diagnoses were noted. 

Approximately 39 years after his discharge from service, the 
Veteran submitted a claim for service connection for the 
various claimed disorders.  By rating decision dated in 
August 2006, the RO granted service connection for diabetes 
mellitus, type II due to the Veteran's presumed exposure to 
herbicides during his Vietnam service and also granted 
service connection for peripheral neuropathy of the 
extremities secondary to the service-connected diabetes.  In 
a subsequent rating decision dated in April 2007 the RO 
granted service connection for PTSD.  The Veteran was 
afforded hypertension, heart, audiological, and diabetes VA 
examinations in March 2006.  The Veteran was also afforded VA 
examinations for the ear and back in June and August 2006, 
respectively.  Also of record are VA outpatient treatment 
records dated from March 2003 through April 2007.  The record 
also includes several private treatment records; records 
regarding treatment with Dr. L.J.D. dated from February 1999 
through September 2004.  Finally, the record shows that the 
Veteran was awarded Social Security disability benefits 
beginning in January 2003, primarily for his heart and back 
disorders.  The medical records used in adjudicating his 
claim for disability benefits are also included in the claims 
file.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, certain heart disorders, 
and sensorineural hearing loss, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).


For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Hypertension/ Heart Disorder

Service treatment records are negative for hypertension 
and/or a heart disorder prior to or during service.  At a 
pre-induction examination in June 1963 the Veteran reportedly 
had a normal heart and his blood pressure was 130/72 which is 
normal.  On the Medical History portion of the examination, 
the veteran checked "no" as to whether he ever had chest 
pain, heart palpitations or high or low blood pressure.  Upon 
separation in November 1965, the Veteran also reportedly had 
a normal heart and a blood pressure reading of 112/60 which 
is normal.  There is also no evidence of hypertension or a 
heart disorder within one year after service.  The Veteran 
has reported an onset of hypertension in 1981, approximately 
16 years after service and an onset of cardiac symptoms in 
1970, approximately 5 years after service.  Alternatively, 
the Veteran has argued that he had heart problems prior to 
service and that his heart problems were aggravated during 
service.  

During the March 2006 hypertension VA examination, the 
Veteran reported an onset of hypertension in 1981 (prior to 
the onset of diabetes in 2002).  Examination revealed blood 
pressure of 150/70 times two and 130/70.  His heart had a 
normal sinus rhythm without murmur or detectable megaly.  His 
adenosine study showed mild ventricular hypertrophy with 
borderline concentric left ventricular hypertrophy.  
Hypertension was diagnosed and the examiner opined that the 
Veteran's hypertension was not caused by his military 
service.      

During the March 2006 VA heart examination, the Veteran 
stated that he was first hospitalized at the VA Hospital in 
Kansas City, Missouri and was diagnosed with cardiomyopathy 
in 1970 (prior to the onset of diabetes in 2002).  Current 
physical examination revealed blood pressure readings of 
130/70, 150/70, and 150/70.  His heart had a normal sinus 
rhythm without murmur or megaly and there was 1+ pitting 
edema.  His chest was clear to auscultation and his abdomen 
was flat.  There was no evidence of organomegaly or 
hepatomegaly.  The impression was mild ventricular 
hypertrophy as determined on adenosine thallium scan dated in 
July 2003.  The examiner also opined that it was not at least 
as likely as not that the Veteran's heart disorder was 
secondary to diabetes as it predated diabetes by many years.       

Given the evidence of record, the Board finds that service 
connection for hypertension and/or a heart disorder is not 
warranted on an aggravation, direct, presumptive, or a 
secondary basis.  

First, as there was no indication of hypertension or a heart 
disorder at entrance, the presumption of soundness would 
attach; however, the Veteran has not provided evidence that 
these disabilities existed prior.  He did not indicate a 
history of a heart-related disorder at entrance.  The Board 
finds the medical history information provided at the 
enlistment examination more probative than the statement of a 
pre-service history made in connection with the current claim 
for benefits.  The enlistment physical examination report is 
highly probative as to the Veteran's condition at the time of 
entry into service, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Second, there is no evidence of hypertension or a heart 
disorder in service.  Thus, no evidence of "aggravation" of 
the claimed pre-existing condition.  

Third, there is no evidence of a hypertension or a heart 
disorder within one year after the Veteran's discharge.  
During the March 2006 VA examinations the Veteran reported an 
onset of hypertension in 1981 and an onset of a heart 
disorder in 1970, well over one year post service.  

Finally, there is no indication that the Veteran's 
hypertension or heart disorder are related to a service-
connected disorder.  As above, the March 2006 hypertension VA 
examiner specifically opined that the Veteran's hypertension 
was not related to his military service and the March 2006 
heart VA examiner the specifically opined that the Veteran's 
hypertension was noted related to his service-connected 
diabetes as it predated the diabetes by many years.  There is 
no contrary medical evidence of record.  The Veteran's claim 
for service connection implicitly includes the assertion that 
his hypertension and heart disorder are related to his 
diabetes, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between these disabilities and their 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the Veteran's hypertension or heart disorder are either 
directly or secondarily related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).



2.	Sleep Apnea

While the Veteran reported "frequent trouble sleeping" in 
his Report of Medical History during the June 1963 pre-
induction examination, service treatment records are negative 
for a sleep disorder in service, specifically the Veteran's 
November 1965 separation examination in which he denied 
"frequent trouble sleeping" in his Report of Medical 
History.        

During the March 2006 respiratory disease VA examination, the 
Veteran reported that he experienced sleep apnea which was 
manifested by severe snoring, hypersomnolence, and long 
pauses in his breathing while asleep.  He denied fever or 
night sweats and was reportedly treated with a CPAP 
(Continuous Positive Airway Pressure) machine.  Examination 
revealed a chest which was clear to auscultation, a heart 
with normal sinus rhythm, and blood pressure which was 130/70 
times three.  The impression was sleep apnea and the examiner 
opined it was not secondary to the Veteran's service-
connected diabetes or related to the Veteran's military 
service.      

Given the evidence of record, the Board finds that service 
connection for sleep apnea is not warranted on either a 
direct or secondary basis.  First, there is no evidence of a 
sleep disorder in service.  Second, the March 2006 VA 
respiratory examiner specifically opined that the Veteran's 
sleep apnea was not related to his diabetes or to his 
military service.  There is no contrary medical evidence of 
record.  The Veteran's claim for service connection 
implicitly includes the assertion that his sleep apnea is 
related to his military service or a service-connected 
disability, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between his hypertension and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the Veteran's sleep apnea is either directly or secondarily 
related to service, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).



3.	Bilateral Hearing Loss/ Tinnitus

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  This 
regulation defines hearing loss disability for VA 
compensation purposes.  The threshold for normal hearing is 
from zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Board notes that a March 2006 VA 
audiological evaluation report shows that the Veteran has a 
bilateral hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Thus, the Board will concede that he has a 
current hearing loss disability.

As above, service treatment records show no hearing loss in 
service.  While records show that the Veteran sustained an 
injury to his left ear in February 1965 and was treated for 
serious otitis of the right ear in June 1964, the November 
1965 separation examination shows normal hearing.  

During the March 2006 VA audiological examination, the 
Veteran reported a history of post-service occupational noise 
exposure associated with operating power tools as a carpenter 
and construction worker.  The examiner noted that the 
Veteran's November 1965 separation audiological examination 
was normal and that there was no evidence of hearing loss or 
tinnitus during military service.  The examiner also noted 
the Veteran's post-military noise exposure and opined that 
the Veteran's hearing loss was less likely than not related 
to his military service.    

During the March 2006 VA ear disease examination, the 
examiner noted one episode of serous otitis in June 1964.  
The Veteran denied any subsequent infections or ear problems 
after service or during childhood.  Physical examination 
revealed normal ears with no active ear disease present.  The 
examiner opined that the Veteran's current tinnitus was not a 
result of the remote serous otitis he experienced during 
service in June 1964.  The examiner specifically referenced 
the lack of a history of multiple ear infections, drainage 
from the ears, or allergic rhinitis and again opined that the 
Veteran's tinnitus was not the result of the one ear 
infection recorded in his service treatment records. 

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  The first objective showing of hearing loss and 
tinnitus in the record is the March 2006 VA audiological 
examination, approximately 41 years after service.  Also, 
there is no link between the Veteran's current hearing 
loss/tinnitus and service.  In fact, the March 2006 VA 
examiners provided opinions that the Veteran's hearing loss 
and tinnitus were not related to service.  In fact, the March 
2006 VA audiological examiner implied that the Veteran's 
hearing loss is instead related to the Veteran's post-service 
occupational noise exposure.  There is no contrary medical 
evidence of record.   

The Veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the Veteran's 
personal opinion that the disabilities at issue began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.  As there 
is no evidence that the Veteran's bilateral hearing loss and 
tinnitus are related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 (hypertension, heart disorder, 
and back disorder) and November 2004 (bilateral hearing loss 
and tinnitus).  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), such was notice was 
provided in March 2006 and the claims were readjudicated in 
an April 2007 statement of the case and June 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

                                                                          
ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

A review of the claims file shows that the RO reviewed 
records submitted by the Social Security Administration (SSA) 
regarding the issues of entitlement to service connection for 
hypertension, a heart disorder, sleep apnea, bilateral 
hearing loss, and tinnitus in a June 2007 supplemental 
statement of the case.  However, the RO failed to review 
these records with regard to the issue of entitlement to 
service connection for a back disorder.  The Board also notes 
that a waiver of RO review has not been received in 
conjunction with this new evidence.  These records show 
treatment for the Veteran's back disorder.  Accordingly, the 
issue of entitlement to service connection for a back 
disorder must be remanded to the RO so that the RO may 
consider the claim in light of the evidence received 
subsequent to the April 2007 statement of the case.  See 
generally See Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) 
(the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver); 38 C.F.R. 
§ 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review the SSA records with regard to the 
issue of entitlement to service connection 
for a back disorder.  After completing any 
additional necessary development, 
readjudicate the appeal.  If the claim is 
still denied the Agency of Original 
Jurisdiction (AOJ) must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


